Title: From Samuel Bayard to Bartholomew Dandridge, Jr., 28 July 1795
From: Bayard, Samuel
To: Dandridge, Bartholomew Jr.


          
            Dear Sir.
            London. 28. July 1795.
          
          By the Adriana, Captn Fitzpatrick you will receive a complete, & exact model of the Bastile, made from the very materials of this

once celebrated fortress. It is a present from Mr Slade a gentleman of eminence in Doctors Commons, who is charg’d with conducting a considerable proportion of the appeals under my care, to the President of the United States—to one whose character he has ever revered and loved, & to whom, he trusts, this testimony of his respectful & sincere regard will not be unacceptable.
          The model sent by the present conveyance is admitted to be the only one of the kind in existence, except those made by order of the National Assembly for each of the Departments of France.
          Mr Slade happening to be in Paris at the time these were constructing had interest sufficient to procure the one now forwarded by the Adriana to be made for him by the same hand that was employed in making those for the 83. departments.
          Gentn who have seen it here consider it as a valuable curiosity & worthy of being deposited in some national Museum or in the hands of some distinguished friend of liberty. On seeing it I express’d a desire of having a copy made from this model for the purpose of sending to the Chief Magistrate of the United States. Being in possession of the keys of the famous prison I presumed that the President, would be gratified in possessing also a true resemblance of the Bastile itself. Mr Slade however no sooner learn’d the use I intended making of the copy, than he insisted on my sending the model itself.
          With it you will please to present my most affectionate regards to the President, my cordial wishes also for his & Mrs Washington’s continued health & happiness in which Mrs Bayard desires to join. I remain Dr Sir Your mo. obdt servt
          
            Saml Bayard
          
         
          
          
          Fig. 5. Image of Bastille model. (Courtesy of Mount Vernon Ladies’ Association)
        